Title: Benjamin Smith Barton to Thomas Jefferson, 1 May 1811
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            
              Dear Sir,
              May first, 1811.
            
             Mr Oemler, of Georgia, a very intelligent gentleman, who has devoted much attention to the study of Entomology, has very particularly requested me to give him a few lines to you. I could not deny him this favor. He appears to be a man of much merit; and has, indeed, been mentioned to me, by some of my friends, in terms of great praise.
             I fear you are very anxious to get back Persoon. I should have returned it long since, had I not been much disappointed in receiving a copy from Europe. I hope, however, in a short time, to shew you, that I have been making no bad use of the Synopsis, even in regard to your own State. Nor will I detain the work much longer.
             It is reported, that Charles Thomson, Esq., has burnt all his papers, relative to our revolution. I cannot help wishing, if he found it necessary to burn some of his writings, that he had burnt his translation of the Bible, instead of the others.
             You have a river in the south of Virginia, called Hardware, or Hardwere. What is the proper pronunciation, and the meaning of the word? Is it Indian? If your leisure permitted, I should be very glad to get have a line on this subject.
            I beg you to present my best respects to all your family. I hope Mr Randolph may find time, as well as yourself, to look over the printed sheets which I send. They are all the pages yet printed (the work going on very slowly, owing to the pressure of other business) of a new edition of my work on the Indian languages, a copy of which you possess.
             I beg you to present my best respects to Mr and Mrs Randolph, and to all your families, and be assured of the very great respect with which I am, Dear Sir,
            
              Your sincere and obedient, and obliged, servant, &c.,
              
 B. S. Barton.
            
          
          
             P.S. I shall, in a few weeks, send you some printed sheets on the subject of our Indians.—
          
        